In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                            No. 02-20-00050-CV

G.C. ELLIS, MARY ELLIS, DAVID A.    §    On Appeal from the 235th District
SAMPSON, KAREN ANN SAMPSON,              Court
CHRISTOPHER BANCROFT, BELLE
FOURCHE RESOURCES LLC, AND
COMPADRE CATTLE COMPANY LLC,
Appellants

V.

WILDCAT CREEK WIND FARM LLC,        §    of Cooke County (CV19-00455)
Appellee

AND

G.C. ELLIS, MARY ELLIS, DAVID A.
SAMPSON, KAREN ANN SAMPSON,
CHRISTOPHER BANCROFT, BELLE
FOURCHE RESOURCES LLC, AND          §    March 25, 2021
COMPADRE CATTLE COMPANY LLC,
Appellants and Appellees

V.

COOKE COUNTY, TEXAS, COOKE
COUNTY COMMISSIONERS COURT, AND
JOHN KLEMENT,                            Memorandum Opinion by Justice
Appellees and Appellants            §    Birdwell
                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We vacate the trial court’s judgment, and we

dismiss the case for want of jurisdiction.

      It is further ordered that G.C. Ellis, Mary Ellis, David A. Sampson, Karen Ann

Sampson, Christopher Bancroft, Belle Fourche Resources LLC, and Compadre Cattle

Company LLC shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell